EXHIBIT 10.20
 
SUMMARY OF NAMED EXECUTIVE OFFICERS’ COMPENSATION FOR FISCAL 2010
 
Base Salaries.  Following are the current annual base salaries for the executive
officers employed by Pacific Sunwear of California, Inc. (the “Company”) as of
March 31, 2011, who will be included in the Company’s proxy statement to be
filed with the Securities and Exchange Commission for the Company’s 2011 Annual
Meeting of Shareholders (the “Named Executive Officers”):
 

                 
Named Executive Officer
  Title   Annual Base Salary  
Gary H. Schoenfeld
    President, Chief Executive Officer and Director     $ 1,050,000  
Charles Mescher
    Senior Vice President, Men’s Merchandising     $ 400,000  
Christine Lee
    Senior Vice President, Women’s Merchandising     $ 375,000  
Jonathan Brewer
    Senior Vice President, Operations     $ 372,000  
Michael L. Henry
    Senior Vice President, Chief Financial Officer     $ 300,000  


 
Annual Bonuses.  The Company provides each of the Named Executive Officers with
an annual incentive bonus opportunity pursuant to a broad-based bonus plan which
covers the other executives of the Company and non-retail managers of the
Company. Actual bonus amounts are determined by a combination of (i) the
Company’s achievement of a pre-set financial target, (ii) the individual’s
achievement of personal goals, and (iii) in some cases, the achievement of
financial goals of the individual’s department. All bonuses are approved by the
Compensation Committee of the Company’s Board of Directors. Mr. Schoenfeld’s
target incentive bonus is 100% of his base salary with a maximum incentive bonus
of 200% of his base salary. All other Named Executive Officers have a target
incentive bonus of 50% of his or her base salary with a maximum incentive bonus
of 100% of his or her base salary.
 
Additional Compensation.  The Named Executive Officers are also entitled to
participate in various Company plans, including equity plans, and may be subject
to other written agreements, in each case as set forth in exhibits to the
Company’s filings with the Securities and Exchange Commission. In addition, the
Named Executive Officers may be eligible to receive perquisites and other
personal benefits as disclosed in the Company’s proxy statements filed with the
Securities and Exchange Commission in connection with the Company’s annual
meetings of shareholders.

